           Case 1:19-cv-07450-AJN Document 9 Filed 09/24/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  SHEENA M. LEE, Individually and on Behalf of All
  Others Similarly Situated                                    Case No. 1:19-CV-07450

                 Plaintiff(s)
                                                               MOTION FOR EXTENSION
          -against-                                            OF DEFENDANT’S TIME TO
                                                               RESPOND TO COMPLAINT
  B&Z AUTO ENTERPRISES, L.L.C. d/b/a Eastchester
  Chrysler Jeep Dodge,

                 Defendants.




         The undersigned counsel on behalf of Defendant B&Z Auto Enterprises, L.L.C. d/b/a

Eastchester Chrysler Jeep Dodge, with the consent of Plaintiffs’ counsel, hereby moves this court

for an extension of time up to and including October 24, 2019, for Defendant to answer, move, or

otherwise respond to Plaintiffs’ Complaint. This is the parties’ first request for an extension, and

will not impact any other scheduled deadlines or appearances.


Dated:         Garden City, New York
               September 24, 2019
                                                     Respectfully Submitted,

                                                     Labonte Law Group, PLLC

                                                     By:     /s/ Scott H. Mandel
                                                             Scott H. Mandel, Esq.
                                                             1461 Franklin Ave., Ste. LL-S
                                                             Garden City, NY 11530
                                                             (516) 280-8580
                                                             smandel@labontelawgroup.com

                                                             Counsel for Defendant
          Case 1:19-cv-07450-AJN Document 9 Filed 09/24/19 Page 2 of 2



                                     CERTIFICATION

       I hereby certify that on September 24, 2019, a copy of the foregoing Unopposed Motion

for Extension of Time to File an Answer was electronically filed and served via CM/ECF to all

counsel of record.



                                                  By:    /s/ Scott H. Mandel
                                                         Scott H. Mandel, Esq.
